PER CURIAM:
Jerry Dixon appeals the district court’s order adopting the magistrate judge’s recommendation and denying his motion for summary judgment and granting the Commissioner’s motion for summary judgment on his claim for disability insurance benefits and supplemental security income under the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Dixon v. Astrue, No. l:04-cv-00921-NCT-PTS (M.D.N.C. Oct. 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.